       Case 4:20-cv-05640-YGR Document 89 Filed 09/18/20 Page 1 of 3



 1   Paul J. Riehle (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
 3   San Francisco, California 94111
     Telephone: (415) 591-7500
 4   Facsimile: (415) 591-7510

 5   Christine A. Varney (pro hac vice)
     cvarney@cravath.com
 6   Katherine B. Forrest (pro hac vice)
     kforrest@cravath.com
 7   Gary A. Bornstein (pro hac vice )
     gbornstein@cravath.com
 8   Yonatan Even (pro hac vice)
     yeven@cravath.com
 9   Lauren A. Moskowitz (pro hac vice)
     lmoskowitz@cravath.com
10   M. Brent Byars (pro hac vice)
     mbyars@cravath.com
11   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
12   New York, New York 10019
     Telephone: (212) 474-1000
13   Facsimile: (212) 474-3700

14   Attorneys for Plaintiff Epic Games, Inc.

15
                                 UNITED STATES DISTRICT COURT
16
                                NORTHERN DISTRICT OF CALIFORNIA
17
                                         OAKLAND DIVISION
18
19
     EPIC GAMES, INC.,                                 No. 4:20-CV-05640-YGR
20
                                          Plaintiff,   DECLARATION OF M. BRENT
21                                                     BYARS IN FURTHER SUPPORT OF
                          vs.                          PLAINTIFF EPIC GAMES INC.’S
22                                                     MOTION FOR PRELIMINARY
     APPLE INC.,                                       INJUNCTION
23
                                                       Date: September 28, 2020, 9:30 a.m. (via
                                       Defendant.
24                                                     Zoom Platform)
                                                       Courtroom: 1, 4th Floor
25
                                                       Judge: Hon. Yvonne Gonzalez Rogers
26
27
28

     DECLARATION OF M. BRENT BYARS                                     CASE NO. 4:20-CV-05640-YGR
       Case 4:20-cv-05640-YGR Document 89 Filed 09/18/20 Page 2 of 3



 1          I, M. Brent Byars, declare as follows:

 2          1.      I am an attorney at the law firm of Cravath, Swaine & Moore LLP, and am one of

 3   the attorneys representing Epic Games, Inc. in this action. I am admitted to appear before this

 4   Court pro hac vice.

 5          2.      I submit this declaration in further support of Plaintiff Epic Games, Inc.’s Motion

 6   for Preliminary Injunction (ECF No. 61). The contents of this declaration are based on my

 7   personal knowledge and on information and documents provided to me by Epic Games, Inc. If

 8   called as a witness, I could and would competently testify thereto.

 9          3.      Attached hereto as Exhibit A is a true and correct copy of a letter from Katherine

10   B. Forrest to counsel for Apple, Inc., dated August 27, 2020.

11          4.      Attached hereto as Exhibit B is a true and correct copy of a letter from Richard J.

12   Doren to Katherine B. Forrest, dated August 28, 2020.

13          5.      Attached hereto as Exhibit C is a true and correct copy of an email thread,

14   including an email from M. Brent Byars to Jay P. Srinivasan, dated September 2, 2020.

15          6.      Attached hereto as Exhibit D is a true and correct copy of an email from Yonatan

16   Even to Richard J. Doren and Jay Srinivasan, dated September 8, 2020.

17          7.      Attached hereto as Exhibit E is a true and correct copy of a letter from Richard J.

18   Doren to Yonatan Even, dated September 10, 2020.

19          8.      Attached hereto as Exhibit F is a true and correct copy of Apple’s App Store

20   Review Guidelines, updated September 11, 2020 (last accessed September 18, 2020), available at

21   https://developer.apple.com/app-store/review/guidelines/.

22          9.      Attached hereto as Exhibit G is a true and correct copy of Google’s Google Play

23   Developer Distribution Agreement, effective as of June 12, 2020 (last accessed September 18,

24   2020), available at https://play.google.com/about/developer-distribution-agreement.html.

25          10.     Attached hereto as Exhibit H is a true and correct copy of Google’s Developer

26   Program Policy, effective as of August 12, 2020 (last accessed September 18, 2020), available at

27   https://support.google.com/googleplay/android-

28   developer/answer/9914283?visit_id=637360682421231288-1413471540&rd=1.

      DECLARATION OF M. BRENT BYARS                  2                       CASE NO. 4:20-CV-05640-YGR
       Case 4:20-cv-05640-YGR Document 89 Filed 09/18/20 Page 3 of 3



 1           11.    Attached hereto as Exhibit I is a true and correct copy of an email from Steve Jobs

 2   to Eddy Cue, dated February 6, 2011, which I obtained from the website of the House Committee

 3   on the Judiciary (last accessed September 18, 2020), available at

 4   https://judiciary.house.gov/uploadedfiles/014816.pdf.

 5
 6
 7           Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 8   and correct and that I executed this declaration on September 18, 2020 in New York City, New

 9   York.

10
11                                                      M. Brent Byars
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      DECLARATION OF M. BRENT BYARS                 3                         CASE NO. 4:20-CV-05640-YGR
